

117 HR 93 IH: Eliminating Foreign Intervention in Elections Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 93IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Duncan (for himself, Mr. Norman, Mr. Budd, Mr. Weber of Texas, Mr. Gaetz, and Mr. Biggs) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit Federal payments to a unit of local government that allows individuals who are not citizens of the United States to vote in elections for State or local office, and for other purposes.1.Short titleThis Act may be cited as the Eliminating Foreign Intervention in Elections Act.2.Federal payment restriction(a)In generalNone of the funds made available in any Act may be used to make payments to any unit of local government that permits individuals who are not citizens of the United States to vote in elections for State or local office.(b)Publication of information by Census requiredThe Bureau of the Census shall collect and publish information on any State or local government that allows non-citizens to vote.(c)ApplicabilityThe requirements of this section shall only apply with respect to any contract entered into or grant made on or after the date of the enactment of this Act.